 1   John Sullivan Kenny, SB #39206
     KENNY & NORINE
 2   1923 Court Street
 3   Redding, CA 96001
     T: (530) 244-7777
 4   F: (530) 246-2836
     Email: jskenny@lawnorcal.com
 5
 6   Attorneys for Defendant CITY OF MT. SHASTA

 7
     Jack Silver, SB #160575
 8   LAW OFFICE OF JACK SILVER
     708 Gravenstein Hwy. N., #407
 9   Sebastopol, CA 95472-2808
     T: (707) 528-8175
10   Email: jsilverenvironmental@gmail.com
11   David J. Weinsoff, SB #141372
     LAW OFFICE OF DAVID J. WEINSOFF
12   138 Ridgeway Avenue
13   Fairfax, CA 94930
     T: (415) 460-9760
14   Email: david@weinsofflaw.com

15   Attorneys for Plaintiff CALIFORNIA RIVER WATCH
16
17                                 IN THE UNITED STATES DISTRICT COURT
18
                                     EASTERN DISTRICT OF CALIFORNIA
19
20   CALIFORNIA RIVER WATCH, an IRC                       CASE NO. 2:20-cv-00080-JAM-KJN
     Section 501(c)(3), non-profit, public
21   benefits corporation,                                AMENDED
                                                          STIPULATION AND
22                    Plaintiff,                          ORDER TO STAY ACTION
23   vs.
24   CITY OF MOUNT SHASTA, a
     municipality,
25
26                 Defendant.
     ___________________________________/
27
28

                                                 1
     #2:20-CV-00080-JAM-KJN—AMENDED STIPULATION AND [PROPOSED] ORDER TO STAY ACTION
           1                                                STIPULATION
           2          The parties, through their respective counsel of record, hereby stipulate that this action be
           3
               stayed based on the following.
           4
                      WHEREAS the plaintiff filed a Complaint on January 10, 2020 alleging violations of the
           5
           6   Clean Water Act and defendant filed a Motion to Dismiss under Fed. Rule C. Proc., § 12(b)(6), which

           7   is pending with a hearing set for April 7, 2020.
           8          WHEREAS an initial scheduling order has not yet been issued nor has the initial joint status
           9
               conference been held.
       10
                      WHEREAS the parties have elected to commence settlement negotiations, which, if
       11
       12      successful, would resolve the entire action.

       13             WHEREAS defendant agrees to take the pending Motion to Dismiss off calendar without
       14      prejudice to refile if settlement is not reached.
       15
                      WHEREAS the parties anticipate the need for a 120-day stay.
       16
               IT IS SO STIPULATED.
       17
       18      DATED: March 10, 2020                          KENNY & NORINE
       19
                                                              /s/ John Kenny
       20                                                     JOHN S. KENNY, Attorney for
                                                              Defendant CITY OF MOUNT SHASTA
       21
       22
               DATED: March 10, 2020                          /s/ Jack Silver
       23                                                     JACK SILVER, Attorney for Plaintiff
                                                              CALIFORNIA RIVER WATCH
       24
       25
               DATED: March 10, 2020                          /s/ David Weinsoff
       26                                                     DAVID WEINSOFF, Attorney for Plaintiff
                                                              CALIFORNIA RIVER WATCH
       27
       28

 KENNY                                                        2
& NORINE
               #2:20-CV-00080-JAM-KJN—AMENDED STIPULATION AND [PROPOSED] ORDER TO STAY ACTION
           1
                                                                 ORDER
           2
           3            Pursuant to the Stipulation of the parties, and good cause appearing therefore:

           4            1. The 120-day STAY of all proceedings in this action is GRANTED and shall commence on
           5   the date this Order is signed.
           6
                        2. Defendant's Motion to Dismiss shall be taken off calendar without prejudice to refile. In
           7
               the event the parties have not settled, the defendant shall have 20 days from date the stay is lifted to
           8
           9   refile a Motion to Dismiss. Plaintiff's time to oppose the Motion to Dismiss, if refiled, shall be

       10      calculated from the date the motion is refiled.
       11               3. A Joint Status Report will be due 30 days from the date the stay is lifted.
       12
                        IT IS SO ORDERED
       13
       14
               Date: 3/13/2020                                        /s/ John A. Mendez_____________
       15                                                             John A. Mendez
                                                                      United States District Court Judge
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
               4843-0035-8839, v. 1
       27
       28

 KENNY                                                       3
& NORINE
               #2:20-CV-00080-JAM-KJN—AMENDED STIPULATION AND [PROPOSED] ORDER TO STAY ACTION
